DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0147800 A1 to Huang et al. (hereinafter "Huang") in view of U.S. Patent Application Publication 2019/0311175 A1 to Zhang et al. (hereinafter "Zhang").
Regarding Claim 1, Huang teaches a non-transitory machine-readable storage medium comprising instructions that when executed cause a processor of a computing device to: identify an operating state of the computing device when the computing device is powered on, the operating state including a powered-on state of the computing device; obtain fingerprint data from a fingerprint sensor device, the fingerprint sensor device including a fingerprint sensor to read a fingerprint and a power button to alter the operating state of the computing device; and selectively enable the fingerprint sensor based on the operating state (Fig. 3; Para. 8-16, 24-28 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation… computing device 100 also includes a processor 104, which is a tangible hardware component that may be any suitable type of processor (e.g., a central processing unit (CPU), a semiconductor-based microprocessor, etc.). The processor 104 may be in communication with a fingerprint scan module 106 of the computing device 100… Method 300 includes, at 302, receiving a user input at a power button of the computing device, the user input associated with an activation of the power button. The activation of the power button may turn on the computing device. For example, the power button input instructions 206 of FIG. 2 may receive a user input at the power button 214 in order to turn on the computing device 200. Method 300 also includes, at 304, initializing an operating system of the computing device in response to the activation. For example, the power button input instructions 206 of FIG. 2 may, in response to the activation of the power button 214, initialize an operating system of the computing device 200 such that the applications of the computing device may be usable. Method 300 also includes, at 306, scanning a fingerprint associated with the user input while the operating system is being initialized. For example, the power button input instructions 206 of FIG. 2 may scan a user's fingerprint upon activation of the power button 214 and while the operating system is being initialized. Method 300 also includes, at 308, determining whether the fingerprint matches an authorized fingerprint from a database of stored fingerprints).
Huang does not explicitly disclose selectively enabling the power button based on the operating state to disambiguate a finger touch at the fingerprint sensor device.
However, Zhang teaches selectively enabling a power button based on an operating state to disambiguate a finger touch at a fingerprint sensor device (Fig. 9; Para. 136-148 of Zhang; terminal may discard a key operation having relatively short key duration… when key duration of a key operation is relatively long, the key operation is usually intentionally performed by the user. In this case, the terminal may trigger the original key function of the power key, thereby avoiding a conflict between a fingerprint collection function and the original key function of the power key when a fingerprint sensor is integrated on the power key).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include selectively enabling the power button based on the operating state to disambiguate a finger touch at the fingerprint sensor device using the teachings of Zhang in order to modify the device taught by Huang. The motivation to combine these analogous arts would have been so that a failure of a fingerprint application function that is caused when a user unintentionally operates a function key can be avoided (Para. 6 of Zhang).

Regarding Claim 2, the combination of Huang and Zhang teaches that selectively enabling the power button includes disabling the power button based on the operating state of the computing device (Figs. 1-2; Para. 8-14 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation… when the matching fingerprint is associated with an unauthorized account, the iniFPR flag may be set to `1,` which may indicate that the computing device is to automatically shut down due to an unauthorized user being detected).

Regarding Claim 3, the combination of Huang and Zhang teaches that the fingerprint data includes a duration of the finger touch at the fingerprint sensor device; and the processor is to disable the power button when the duration of the finger touch is within a range corresponding to a fingerprint scan and the computing device is in a full-power state (Fig. 9; Para. 136-148 of Zhang; terminal discards the key operation when key duration of the key operation is shorter than first preset duration).

Regarding Claim 4, the combination of Huang and Zhang teaches that the processor is to disable the power button when the computing device is in a full-power state and the fingerprint sensor is in a ready-to-capture state (Fig. 3; Para. 8-14, 24-28 of Huang).

Regarding Claim 5, the combination of Huang and Zhang teaches that selectively enabling the fingerprint sensor includes disabling a feature of the fingerprint sensor based on the operating state of the computing device (Fig. 1; Para. 8-12 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation… when the matching fingerprint is associated with an unauthorized account, the iniFPR flag may be set to `1,` which may indicate that the computing device is to automatically shut down due to an unauthorized user being detected
Fig. 9; Para. 136-148 of Zhang; terminal may discard a key operation having relatively short key duration… when key duration of a key operation is relatively long, the key operation is usually intentionally performed by the user. In this case, the terminal may trigger the original key function of the power key).

Regarding Claim 6, the combination of Huang and Zhang teaches that the fingerprint data includes a duration of the finger touch at the fingerprint sensor device; and the processor is to disable the fingerprint sensor when the duration of the finger touch is within a range corresponding to altering the operating state of the computing device and the computing device is in a low-power state (Fig. 9; Para. 136-148 of Zhang; terminal may discard a key operation having relatively short key duration… when key duration of a key operation is relatively long, the key operation is usually intentionally performed by the user. In this case, the terminal may trigger the original key function of the power key).

Regarding Claim 7, the combination of Huang and Zhang does not explicitly disclose that the processor is to disable a wake-on-fingerprint feature of the fingerprint sensor when a lid of the computing device is closed.
However, disabling a feature when a lid of a computing device is closed was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Huang and Zhang. Therefore, one of ordinary skill in the art would have pursued modifying the device taught by the combination of Huang and Zhang to include that the processor is to disable a wake-on-fingerprint feature of the fingerprint sensor when a lid of the computing device is closed with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of the computing device so as to reduce the power requirements of the fingerprint sensor.

Regarding Claim 8, the combination of Huang and Zhang teaches that the processor is to disable a scanning feature of the fingerprint sensor when the computing device is in a low-power state (Fig. 1; Para. 8-12 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation).

Regarding Claim 9, the combination of Huang and Zhang teaches that the processor is to disable a scanning feature of the fingerprint sensor when a single-sign-on setting is enabled and the computing device is in a low-power state (Fig. 1; Para. 8-12 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode). The power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint).

Regarding Claim 10, Huang teaches a computing device comprising: a fingerprint sensor device including a fingerprint sensor to read a fingerprint and a power button to alter an operating state of the computing device (Fig. 1; Para. 8-14 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode). The power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… computing device 100 also includes a processor 104, which is a tangible hardware component that may be any suitable type of processor (e.g., a central processing unit (CPU), a semiconductor-based microprocessor, etc.). The processor 104 may be in communication with a fingerprint scan module 106 of the computing device 100, which may be any suitable hardware (e.g., firmware) and/or software); and a controller to: identify the operating state of the computing device, the operating state including a powered-on state of the computing device; obtain fingerprint data from the fingerprint sensor device based on a finger touch at the fingerprint sensor device; and selectively enable the fingerprint sensor based on the operating state (Fig. 3; Para. 8-16, 24-28 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation… computing device 100 also includes a processor 104, which is a tangible hardware component that may be any suitable type of processor (e.g., a central processing unit (CPU), a semiconductor-based microprocessor, etc.). The processor 104 may be in communication with a fingerprint scan module 106 of the computing device 100… Method 300 includes, at 302, receiving a user input at a power button of the computing device, the user input associated with an activation of the power button. The activation of the power button may turn on the computing device. For example, the power button input instructions 206 of FIG. 2 may receive a user input at the power button 214 in order to turn on the computing device 200. Method 300 also includes, at 304, initializing an operating system of the computing device in response to the activation. For example, the power button input instructions 206 of FIG. 2 may, in response to the activation of the power button 214, initialize an operating system of the computing device 200 such that the applications of the computing device may be usable. Method 300 also includes, at 306, scanning a fingerprint associated with the user input while the operating system is being initialized. For example, the power button input instructions 206 of FIG. 2 may scan a user's fingerprint upon activation of the power button 214 and while the operating system is being initialized. Method 300 also includes, at 308, determining whether the fingerprint matches an authorized fingerprint from a database of stored fingerprints).
Huang does not explicitly disclose selectively enabling the power button based on the operating state to disambiguate a finger touch at the fingerprint sensor device.
However, Zhang teaches selectively enabling a power button based on an operating state to disambiguate a finger touch at a fingerprint sensor device (Fig. 9; Para. 136-148 of Zhang; terminal may discard a key operation having relatively short key duration… when key duration of a key operation is relatively long, the key operation is usually intentionally performed by the user. In this case, the terminal may trigger the original key function of the power key, thereby avoiding a conflict between a fingerprint collection function and the original key function of the power key when a fingerprint sensor is integrated on the power key).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include selectively enabling the power button based on the operating state to disambiguate a finger touch at the fingerprint sensor device using the teachings of Zhang in order to modify the device taught by Huang. The motivation to combine these analogous arts would have been so that a failure of a fingerprint application function that is caused when a user unintentionally operates a function key can be avoided (Para. 6 of Zhang).

Regarding Claim 11, the combination of Huang and Zhang teaches that the operating state includes a login state of a user account associated with the computing device (Fig. 1; Clams 1-4; Para. 7-12 of Huang; allow a user to provide their user credentials in the form of a fingerprint when the user powers on the computing device using a power button of the computing device, without having to wait for the operating system to load and for the login screen to be provided, which allows the computing device to automatically log on to the user's account more quickly… If the account identified is an authorized account, the computing device may automatically log in to the account associated with the fingerprint match and provide the desktop environment associated with the account to the user).

Regarding Claim 12, the combination of Huang and Zhang teaches that the computing device comprises a display screen, and wherein the operating state includes a power setting of the display screen (Fig. 1; Para. 8-12 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode). The power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of U.S. Patent 7,690,030 B1 to Ma et al. (hereinafter "Ma").
Regarding Claim 13, Huang teaches a controller communicating with a fingerprint sensor device of a computing device, the fingerprint sensor device including a fingerprint sensor to read a fingerprint and a power button to alter an operating state of the computing device, the operating state including a powered-on state of the computing device; and a circuit to identify the operating state of the computing device, obtain fingerprint data from the fingerprint sensor device based on a finger touch at the fingerprint sensor device, selectively enable the fingerprint sensor based on the operating state, and selectively enable the power button based on the operating state, to disambiguate the finger touch at the fingerprint sensor device (Fig. 3; Para. 8-16, 24-28 of Huang; computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation… computing device 100 also includes a processor 104, which is a tangible hardware component that may be any suitable type of processor (e.g., a central processing unit (CPU), a semiconductor-based microprocessor, etc.). The processor 104 may be in communication with a fingerprint scan module 106 of the computing device 100… Method 300 includes, at 302, receiving a user input at a power button of the computing device, the user input associated with an activation of the power button. The activation of the power button may turn on the computing device. For example, the power button input instructions 206 of FIG. 2 may receive a user input at the power button 214 in order to turn on the computing device 200. Method 300 also includes, at 304, initializing an operating system of the computing device in response to the activation. For example, the power button input instructions 206 of FIG. 2 may, in response to the activation of the power button 214, initialize an operating system of the computing device 200 such that the applications of the computing device may be usable. Method 300 also includes, at 306, scanning a fingerprint associated with the user input while the operating system is being initialized. For example, the power button input instructions 206 of FIG. 2 may scan a user's fingerprint upon activation of the power button 214 and while the operating system is being initialized. Method 300 also includes, at 308, determining whether the fingerprint matches an authorized fingerprint from a database of stored fingerprints).
Huang does not explicitly disclose a controller comprising: a pin to communicate with a fingerprint sensor device of a computing device.
However, Ma teaches a pin to communicate with a fingerprint sensor device of a computing device (Figs. 1-2; Col. 5, ln 39-57 of Ma; fingerprint sensor 4 is mounted on the card body 1, and is adapted to scan a fingerprint of a user of electronic data flash card 10 to generate fingerprint scan data … electronic data flash card 10A includes a highly integrated processing unit 2A including an input/output interface circuit 5A and a flash memory controller 21… Flash memory controller 21 includes a microprocessor unit, a ROM, a RAM, flash memory controller logic, error correction code logic, and general purpose input/output (GPIO) logic).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a controller comprising: a pin to communicate with a fingerprint sensor device of a computing device using the teachings of Ma in order to modify the device taught by Huang. The motivation to combine these analogous arts would have been to provide an electronic data flash card with security protection that includes an intelligent processing unit for security and for flexible flash memory type support (Col. 1, ln 38-42 of Ma).

Regarding Claim 14, the combination of Huang and Ma teaches that the pin includes a general-purpose input/output (GPIO) pin to selectively enable the fingerprint sensor of the fingerprint sensor device or the power button of the fingerprint sensor device (Fig. 2; Col. 5, ln 39-57 of Ma; general purpose input/output (GPIO) logic
Fig. 1; Para. 8-12 of Huang; when the power button is activated, the embedded controller of the computing device may scan the user's fingerprint. While the computing device is being initialized, a database of stored fingerprints may be accessed and loaded by the BIOS… fingerprint identifier may be read directly by the operating system from the embedded controller and/or BIOS… computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation… when the matching fingerprint is associated with an unauthorized account, the iniFPR flag may be set to `1,` which may indicate that the computing device is to automatically shut down due to an unauthorized user being detected).

Regarding Claim 15, the combination of Huang and Ma teaches that the controller comprises another pin to receive the fingerprint data from the fingerprint sensor device, and wherein the circuit uses the fingerprint data to determine when to selectively enable the fingerprint sensor of the fingerprint sensor device or the power button of the fingerprint sensor device (Fig. 1; Para. 8-12 of Huang; when the power button is activated, the embedded controller of the computing device may scan the user's fingerprint. While the computing device is being initialized, a database of stored fingerprints may be accessed and loaded by the BIOS… fingerprint identifier may be read directly by the operating system from the embedded controller and/or BIOS… computing device 100 includes the power button 102, which may be any suitable device to turn the computing device 100 on in any suitable manner (e.g., pressing the power button 102, touching the power button 102, switching the power button 102 on, etc.) and from any suitable state (e.g., turn the computing device 100 from an off mode and/or a sleep mode to a powered-on mode)… power button 102 may include any suitable fingerprint scanner for scanning a user's fingerprint… power button 102 may receive a user input associated with an activation of the power button 102 to turn on the computing device 100 and may scan a fingerprint associated with the user input while the computing device 100 is initialized in response to the activation… when the matching fingerprint is associated with an unauthorized account, the iniFPR flag may be set to `1,` which may indicate that the computing device is to automatically shut down due to an unauthorized user being detected
Fig. 2; Col. 5, ln 39-57 of Ma; general purpose input/output (GPIO) logic).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622